684 P.2d 1239 (1984)
69 Or.App. 324
STATE of Oregon, ex rel. Adult and Family Services Division, Appellant,
v.
Christopher Richard KEUSINK, Respondent, Terry Stanley, Respondent.
No. 1122-F-1; CA A26534.
Court of Appeals of Oregon.
Argued and Submitted December 8, 1983.
Decided July 25, 1984.
Reconsideration Denied September 28, 1984.
Jan Peter Londahl, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
William A. Mansfield, Medford, argued the cause and filed the brief for respondent Keusink.
No appearance for respondent Terry Stanley.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
PER CURIAM.
The sole issue raised on this appeal is whether respondent Keusink, the putative father, was denied his right to justice without delay under Article I, section 10, of the Oregon Constitution, because the state failed to file a paternity suit against him until seven and one-half years after the birth of the child which is alleged to be his. In the light of the Supreme Court's holding in State ex rel. Adult & Fam. Ser. v. Bradley, 295 Or. 216, 666 P.2d 249 (1983), it is clear that there can be no constitutional or statutory time bar to a filiation proceeding.[1]
*1240 Reversed and remanded to the trial court for proceedings on the merits of the paternity claim.
NOTES
[1]  The only apparent exceptions concern the declaration of heirship, which must be commenced within ten years of a father's death, ORS 111.095(2), 28.040, 12.140, and the establishment of paternity for purposes of intestate succession, which must be done during the lifetime of the child. ORS 112.105. See State ex rel. Adult & Fam. Ser. v. Bradley, supra, 295 Or. at 222 n. 11, 666 P.2d 249.